Name: Commission Regulation (EEC) No 442/77 of 2 March 1977 amending Regulations (EEC) No 1586/76, (EEC) No 1587/76 and (EEC) No 1588/76 on imports of olive oil originating in Tunisia, Algeria and Morocco respectively
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58 / 14 Official Journal of the European Communities 3 . 3 . 77 COMMISSION REGULATION (EEC) No 442/77 of 2 March 1977 amending Regulations (EEC) No 1586/76 , (EEC) No 1587/76 and (EEC) No 1588 /76 on imports of olive oil originating in Tunisia , Algeria and Morocco respectively HAS ADOPTED THIS REGULATION : Article 1 1 . The following paragraph is added to Article 1 (3) of Regulation (EEC) No 1586/76 : 'The receipt referred to above may also be issued by a bank established in the importing Member State with which Tunisia has opened a special account for the purpose of refunding the charge in the currency of the abovementioned Member State . Where this is the case , Tunisia shall provide the Commission , which without delay shall inform the importing Member State , with all relevant parti ­ culars as to the opening of this account .' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1508 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Tunisia ('), and in particular Article 6 thereof. Having regard to Council Regulation (EEC) No 1514/76 of 24 June 1976 on imports of olive oil origi ­ nating in Algeria and in particular Article 6 thereof, Having regard to Council Regulation ( EEC) No 1521 /76 of 24 June 1976 on imports of olive oil origi ­ nating in Morocco (  '), and in particular Article 6 thereof, Whereas , under Article 1 ( 1 ) of Commission Regula ­ tions ( EEC) No I 586/ 76 (4 ), ( EEC) No 1 587/76 ( 5 ) and (EEC) No 1 588 /76 ( b ) of 30 June 1976 on imports of olive oil originating in Tunisia , Algeria and Morocco, the arrangements for reducing the levy on olive oil originating in these three countries apply to all imports in respect of which proof is supplied that the importer has refunded an amount in respect of the special export charge equal to the amount deductible at the time of importation into the Community ; Whereas Article 1 ( 3 ) of the abovementioned Regula ­ tions lays down the procedure for furnishing this proof ; Whereas experience has shown that in some cases there are difficulties in furnishing this proof ; whereas , to remove these difficulties , the conditions under which the proof may be furnished should be made clear ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set bv its chairman , 2 . The following paragraph is added to Article 1 (3) of Regulation (EEC) No 1587/76 : 'The receipt referred to above may be also issued by a bank established in the importing Member State with which Algeria has opened a special account for the purpose of refunding the charge in the currency of the abovementioned Member State . Where this is the case, Algeria shall provide the Commission , which without delay shall inform the importing Member State , with all relevant parti ­ culars as to the opening of this account .' 3 . The following paragraph is added to Article 1 (3) of Regulation (EEC) No 1588 /76 : 'The receipt referred to above may also be issued by a bank established in the importing Member State with which Morocco has opened a special account for the purpose of refunding the charge in the currency of the abovementioned Member State . Where this is the case , Morocco shall provide the Commission , which without delay shall inform the importing Member State , with all relevant particulars as to the opening of this account .' (') O ) No L 16V , 28 . 6 . 1976 , p. 9 . (-) O'l No 1 . 169 , 28 - b . 19^6 , p. 24 ( &gt;) O"! No I. 169 , 28 . 6 . I 976 , p. 4i. ( 4 ) O | No L 174 , 1 . 7 . I9X p. 14 . ( s ) O'j No I. 174 , 1 . 7 . ] 9^ p . | 6 . (&lt;&gt;) O'l No L r4 , I. 7 19 ^,, p. |,s . 3 . 3 . 77 Official Journal of the European Communities No L 58/ 15 Article 2 In Article 1 (4) of Regulations (EEC) No 1586/76, (EEC) No 1587/76 and (EEC) No 1588 /76 , the words 'the tendering procedure referred to in Regulation (EEC) No 601 /76' are hereby replaced by the words 'a procedure of tendering for the levy'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 October 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 March 1977 . For the Commission Finn GUNDELACH Vice-President